Title: To James Madison from James Johnson, 16 July 1815
From: Johnson, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Great Crossing July 16th 1815
                    
                    This day week I apprised you of a difficulty which presented itself to Ward & Taylor the next day—which was a debt of $20,000. which became due in the Lexington Branch Bank without funds to pay it—That by great exertions and the help of freinds we saved our credit. This we have had to do in the two banks of Lexnn. & Frankt, to the amount of about $116,000. And still our prospect was Gloomy as other debt were becoming due. But to our great satisfaction we recd a letter from my Brother also one from Mr Dallas stating an arrangement which had been made for us in this country and that further arra[n]gements would be made as we needed them, I assure you sir this has given very considerable relief—we can now go on again For which I feel under great obligations to you and the secretary at war Mr Dallas—we have allways been determind not to call on Govt for money when we could do without especially since the Late pressure. Our object has been to use the money for the Public first and if any thing was coming that we could use it at the close of business. Accept also my sincere thanks for your polite and freindly treatment to my Brother which he informed me of by Letter. I have always had the Greatest confidence in my Government, That confidence is not yet shaken. I know the interest of the community is its polar star. With Great respect and esteem I amd [sic] Dear sir Sincerely your obt Sert
                    
                        
                            James Johnson
                        
                    
                